                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


SHERAY NORRIS,                               )        CASE NO. 1:19CV0040
                                             )
                     Plaintiff,              )
                                             )        MAGISTRATE JUDGE
                     v.                      )        JONATHAN D. GREENBERG
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
                     Defendant.              )        JUDGMENT ENTRY

       Consistent with the Memorandum of Opinion and Order of this Court entered on

December 27, 2019, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

                                                 s/ Jonathan D. Greenberg
                                                 U.S. Magistrate Judge
Date: December 27, 2019
